Case 3:17-cv-00192-AJB-MSB Document 66-1 Filed 11/16/18 PageID.1416 Page 1 of 8



   1   MATTHEW V. HERRON (Bar No. 71193)
   2   mherron@herronlawapc.com
       herronlaw, apc
   3
       350 Tenth Avenue, Suite 880
   4   San Diego, California 92101-3545
   5
       Tel: (619) 233-4122 / Fax: (619) 233-3709

   6 Attorneys for Defendants WHENEVER COMMUNICATIONS, LLC, dba
   7             SATELLITEPHONESTORE.COM; and HENAA BLANCO

   8                              UNITED STATES DISTRICT COURT
   9                           SOUTHERN DISTRICT OF CALIFORNIA
  10
  11
        SATMODO, LLC, a California limited               )   Case No. 17-CV-0192-AJB MSB
  12    liability company,                               )
                                                         )   MEMORANDUM OF POINTS AND
  13                      Plaintiff,                     )   AUTHORITIES IN SUPPORT OF
                                                         )   DEFENDANTS’ MOTION FOR
  14    v.                                               )   SUMMARY JUDGMENT
                                                         )
  15    WHENEVER COMMUNICATIONS,                         )
        LLC, dba                                         )
  16    SATELLITEPHONESTORE.COM, a                       )   DATE:         January 31, 2019
        Nevada limited liability company,                )   TIME:         2:00 p.m.
  17    HENAA BLANCO, an individual, and                 )
        DOES 1 through 50, inclusive,                    )   DEPT:   3B
  18                                                     )   JUDGE:  Hon. Anthony J. Battaglia
                   Defendants.                           )   MAGISTRATE: Hon. Michael S. Berg
  19    _______________________________                  )

  20
  21   ///
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///


             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
Case 3:17-cv-00192-AJB-MSB Document 66-1 Filed 11/16/18 PageID.1417 Page 2 of 8



   1                                          TABLE OF CONTENTS
   2
   3
       A.      INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
   4
       B.      FACTUAL AND PROCEDURAL BACKGROUND . . . . . . . . . . . . . . . . . . . 1
   5
   6           1.      PLAINTIFF’S SETTLEMENT DEMAND AND REFUSAL TO
   7                   PROVIDE SUPPORTING DATA . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

   8           2.      SATMODO’S COMPLAINT AND FIRST AMENDED COMPLAINT . . . . . . . . . 1
   9
               3.      SATMODO’S DISCOVERY RESPONSES . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
  10
  11           4.      THE CANCELLED COMPUTER INSPECTION . . . . . . . . . . . . . . . . . . . . . . . . 3
  12
               5.      SATMODO DID NOT DESIGNATE AN EXPERT . . . . . . . . . . . . . . . . . . . . . . 3
  13
  14   C.      THE COURT SHOULD GRANT SUMMARY JUDGMENT
               BECAUSE PLAINTIFF CANNOT PROVE THE MASSIVE
  15           AND CONTINUOUS CLICK FRAUD ALLEGED IN THE
  16           FIRST AMENDED COMPLAINT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
  17   D.      CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
  18
       CERTIFICATE OF SERVICE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                                               -i-
Case 3:17-cv-00192-AJB-MSB Document 66-1 Filed 11/16/18 PageID.1418 Page 3 of 8



   1   A.    INTRODUCTION
   2         Defendants Whenever Communications, LLC and Henaa Blanco request the court
   3   grant summary judgment because Plaintiff Satmodo, LLC cannot demonstrate a genuine
   4   issue of fact to support the alleged massive click fraud which is the foundation of each
   5   of the claims for relief in the First Amended Complaint. Without proof of these
   6   allegations, each claim fails.
   7   B.    FACTUAL AND PROCEDURAL BACKGROUND
   8         1.      PLAINTIFF’S SETTLEMENT DEMAND AND REFUSAL TO PROVIDE
   9                 SUPPORTING DATA
  10         In September 2016, Satmodo, through counsel, accused Defendants of what it
  11   called “click fraud” in a letter which demanded a substantial settlement payment.
  12   2016-09-15 Satmodo Demand Ltr; Notice of Lodgment (“NOL”) Ex. E (“First Demand
  13   Letter”). Defendants responded by requesting the documents which would support the
  14   claim and the attribution of the clicks to Defendants. 2016-09-27 Response Ltr to
  15   Satmodo; NOL Ex. F.
  16         While refusing to provide any supporting material, Satmodo made a second
  17   demand in October 2016. 2016-10-27 Ltr from Counsel Re Satmodo Investigation; NOL
  18   Ex. G. (“Second Demand Letter”). Defendants declined the unsupported demands.
  19   2016-11-04 Ltr to Counsel Re Response to Oct. 27, 2016 Ltr; NOL Ex. H.
  20         2.      SATMODO’S COMPLAINT AND FIRST AMENDED COMPLAINT
  21         Satmodo brought this case in March 2017. Defendants responded with a motion
  22   to dismiss, which the court granted in part. 2017-04-14 [15] Order on Defs' MTD;
  23   DK#15.
  24         The currently operative First Amended Complaint followed. The foundational
  25   charging allegations are found in 15 paragraphs which alleged the Defendants engaged
  26   in regular, massive and often automated clicking on Satmodo’s paid search engine ads,
  27   at the rate of hundreds of clicks per day. 2017-05-12 [16] Plt's 1st Amended Complaint,
  28   paras. 20 through 35, DK#16, p. 13 of 28 to p. 20 of 38. Satmodo incorporated these


            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                                        1
Case 3:17-cv-00192-AJB-MSB Document 66-1 Filed 11/16/18 PageID.1419 Page 4 of 8



   1   allegations in each of the four claims for relief.
   2            The court granted in part and denied in part a second motion to dismiss.
   3   2017-12-08 [33] Order Re [17] MTD 1st Amended Complaint.
   4            3.      SATMODO’S DISCOVERY RESPONSES
   5            Defendant propounded a single Interrogatory which requested Satmodo list the
   6   clicks which it claimed were actionable. Satmodo responded by attaching a list to its
   7   response. 2018-02-22 Plt Response to S.Rog#1; NOL Ex. C. This list contains IP
   8   addresses, dates, times and the operating system used by the device which generated the
   9   click. The complete list is 4,161 clicks.
  10            Defendants’ expert attributes 20 of this body of clicks to Defendants’ IP addresses.
  11   Declaration of Peter Kent in Support of Defendants’ Motion for Summary Judgment,
  12   para. 4.
  13            Satmodo, over objection which the Magistrate overruled, served subpoenas on the
  14   major internet service providers to obtain ownership information on hundreds of
  15   accounts. The following providers were served subpoenas on January 26, 2018: AT&T,
  16   Comcast, Cox Communications, Sprint, and Verizon, Inc. The following were served
  17   on March 23, 2018: AT&T, Choopa, Cox Communications, Frontier, Stackpath, and
  18   Total Server.
  19            After waiting an extended time to allow for responses, Defendants propounded
  20   another single interrogatory requesting which of the IP addresses, which were the subject
  21   of these subpoenas, were attributed to Defendants and the basis for this attribution.
  22            Satmodo’s response, in substance, admitted it had no factual basis for attributing
  23   any of these IP addresses to Defendants. 2018-10-24 Plt's Response to SROG#2; NOL
  24   Ex. I
  25   ///
  26   ///
  27   ///
  28   ///


               MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                                           2
Case 3:17-cv-00192-AJB-MSB Document 66-1 Filed 11/16/18 PageID.1420 Page 5 of 8



   1          4.      THE CANCELLED COMPUTER INSPECTION
   2          The parties disagreed on certain discovery sought by Satmodo, in particular, the
   3   request to permit inspection of Defendants’ computers. The Magistrate, on order in a
   4   joint motion, fashioned a discovery protocol, permitting on site inspection and potentially
   5   copying of the hard drives of the computers at one of Defendants’ locations. 2018-07-20
   6   [57] Order Re [51] Jt Mtn Re Discovery. Defendant filed objections to that part of the
   7   Order. 2018-08-02 [58] Defs' Obj to [57] Order Re [51] Jt Mtn Re Discovery. 2018-10-18
   8   [64] Defs' Stmt Re Discovery Status.
   9          Defendants did not seek a stay of the inspection which was scheduled within the
  10   time the Magistrate provided. However, Satmodo’s counsel cancelled the inspection as
  11   well as a series of depositions it scheduled. Satmodo’s counsel then declined to
  12   participate in a required joint status report to the Magistrate. 2018-10-18 [64] Defs' Stmt
  13   Re Discovery Status.
  14          As a result, the objections are probably moot and the time to complete the
  15   inspection has passed. Fact and expert discovery cut-off is November 26, 2018.
  16          5.      SATMODO DID NOT DESIGNATE AN EXPERT
  17          Satmodo did not designate an expert witness in either the initial or in the reply
  18   round.      Defendants designated three experts.           2018-10-25 Defs' Rebuttal Expert
  19   Designations; NOL Ex. J.
  20   ///
  21   ///
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///


             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                                         3
Case 3:17-cv-00192-AJB-MSB Document 66-1 Filed 11/16/18 PageID.1421 Page 6 of 8



   1   C.     THE COURT SHOULD GRANT SUMMARY JUDGMENT BECAUSE
   2          PLAINTIFF CANNOT PROVE THE MASSIVE AND CONTINUOUS
   3          CLICK FRAUD ALLEGED IN THE FIRST AMENDED COMPLAINT
   4          The two motions to dismiss and the resulting orders concern the legal difficulties
   5   Plaintiff faced in attempting to state claims based on the use of a search engine result
   6   available to the public. The Court allowed the case to proceed past the pleading stage,
   7   noting it was required to accept as true the click fraud allegations of the First Amended
   8   Complaint. 2017-12-08 [33] Order Re [17] MTD 1st Amended Complaint, p.6 of 15; p.7
   9   of 15; p.9 of 15; and p.11 of 15.
  10          The time for discovery has now come and gone and Satmodo’s discovery responses
  11   demonstrate it lacks evidence of the click fraud allegations on which it bases each claim
  12   for relief.
  13          The discovery responses demonstrate that the universe of clicks that Satmodo
  14   claims are actionable - - and even if they were all proven to be attributable to the
  15   Defendants - - is far too small to prove the click fraud allegation in the First Amended
  16   Complaint. 2018-02-22 Plt Response to S.Rog#1; NOL Ex. C. There is also no showing
  17   these clicks were grouped in such a way to cause the paid ad budget to be exhausted so
  18   that the ad would be taken off the search result.
  19          In addition, Satmodo cannot attribute even this limited universe of clicks to the
  20   Defendants. Based on the IP address examination of Defendants’ computers, only 20 of
  21   the clicks are logged as originating with the Defendants. Kent Declaration, para. 4;
  22   Winter Declaration, para. 4. Satmodo has no expert to disagree with this analysis.
  23          Satmodo was given the extraordinary latitude in discovery to subpoena ownership
  24   information of IP addresses from numerous internet service providers. Even with the
  25   benefit of this information, Satmodo cannot attribute a single address to Defendants.
  26   2018-10-24 Plt's Response to SROG#2; NOL Ex. I.
  27   ///
  28   ///


             MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                                         4
Case 3:17-cv-00192-AJB-MSB Document 66-1 Filed 11/16/18 PageID.1422 Page 7 of 8



   1         This case has proven to be a waste of judicial resources based on a competitor’s
   2   scheme to vex Defendants into settling this baseless claim. The Court should dismiss the
   3   case because Satmodo cannot demonstrate a genuine issue of fact to avoid summary
   4   judgment.
   5   D.    CONCLUSION
   6         For the foregoing reasons, the Court should grant this motion.
   7   Dated:        November 16, 2018                       herronlaw,apc
   8
   9                                               By:       /s/ Matthew V. Herron
  10                                                         Matthew V. Herron (SBN 71193)
                                                             mherron@herronlawapc.com
  11                                                         Attorneys for Defendants
  12                                                         WHENEVER COMMUNICATIONS, LLC,
                                                             dba SATELLITEPHONESTORE.COM; and
  13
                                                             HENAA BLANCO
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                                         5
Case 3:17-cv-00192-AJB-MSB Document 66-1 Filed 11/16/18 PageID.1423 Page 8 of 8



   1                                CERTIFICATE OF SERVICE
   2
   3         The undersigned hereby certifies that a true and correct copy of the above and
   4   foregoing document has been served on November 16, 2018 to all counsel of record who
   5   are deemed to have consented to electronic service via the Court's CM/ECF system per
   6   Civil Local Rule 5.4. Any other counsel of record will be served by electronic mail,
   7   facsimile and/or overnight delivery.
   8   Dated:       November 16, 2018                       herronlaw,apc
   9
                                                  By:       /s/ Matthew V. Herron
  10                                                        Matthew V. Herron (SBN 71193)
  11                                                        mherron@herronlawapc.com
                                                            Attorneys for Defendants
  12                                                        WHENEVER COMMUNICATIONS, LLC,
  13                                                        dba SATELLITEPHONESTORE.COM; and
                                                            HENAA BLANCO
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT
                                                        6
